MEMORANDUM **
Oscar M. Tamez appeals the 97-month sentence imposed following his guilty plea conviction for conspiracy to distribute methamphetamine and/or marijuana and drug possession/distribution in violation of 21 U.S.C. §§ 846, 841(a)(1) and 18 U.S.C. § 2. We dismiss for lack of jurisdiction.
Tamez contends the district court erred by departing downward only five levels based on substantial assistance pursuant to U.S.S.G. § 5K1.1 and by departing downward only two levels based on family ties and responsibilities pursuant to U.S.S.G. § 5H1.6 and 5K2.0. We lack the jurisdiction to review the extent of a district court’s downward departure. See United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.